DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2021 has been entered.
 
Examiner’s Note
	The Examiner acknowledges the amendments of claims 1 – 4 and the cancellation of claim 7. Claims 9 – 20 were previously withdrawn. Claims 1 – 6 & 8 are examined herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 3, 5 – 6, & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeyasu (JP 2015-080884), in view of Naoki (JP 2014-034201A) and Schultz et al. (“Surface properties and adhesion mechanisms of graft polypropylenes,” Journal of Material Science 24 (1989) 4363-4369).
With regard to claim 1, Shigeyasu teaches a metal blank (base material) 102, an organic layer 104 (Applicant’s “polypropylene layer”) of polypropylene, and a thermoplastic molded body (layer) 20 (paragraph [0012] & Fig. 1B) for use in electronic devices (paragraph [0002]).  The organic layer and the thermoplastic molded layer are fused to each other (anchoring effect) by laser welding (paragraph [0079]). The thermoplastic molded layer may be composed of a polypropylene resin (paragraphs [0008] #2, [0021] – [0022], [0058] – [0059]). The organic resin layer having a thickness of 0.2 µm or more and preferably 10 µm or less (paragraph [0056]). However, the maximum thickness is not particularly limited. Optimizing the thickness would have been obvious to one of ordinary skill in the art based on the desired bond strength, cost, productivity and effect (paragraphs [0008] & [0056]). As such, the cited art would still overlap with Applicant’s amended claimed range of 20 – 200 µm.  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Shigeyasu teaches applying a chemical conversion treatment solution on the surface of the metal molded material ([0068]) for improving adhesion and/or corrosion 
Naoki teaches improving the bonding capabilities between an aluminum plate and propylene resin foamed member commonly used in electronic equipment (paragraphs [0001] – [0005], [0022], [0038] – [0039]).  The laminate is obtained by surface treated by physical and/or chemical treatment the aluminum plate (paragraph [0021]) with a hydrophilic surface. Additionally, Naoki teaches the propylene resin foamed resin is modified with hydrophilic functional groups, such as maleic anhydride (paragraph [0028]).
Therefore, based on the teachings of Naoki, it would have been obvious to one of ordinary skill in the art to improve the bonding capabilities between an aluminum plate and a polypropylene layer by modifying the surface of the aluminum plate with hydrophilic groups and using a polypropylene resin modified with a  hydrophilic functional group.
Naoki does not teach the location of the maleic anhydride groups within the polypropylene resin layer, specifically at the surface of the PP layer in contact with the aluminum layer.
Schultz et al. teach maleic anhydride grafted into polypropylene such that the maleic anhydride at the surface of the PP layer increases the polarity of the surface and which attracts the hydroxyl groups on the surface of a treated aluminum material (pg. 4363).  This attraction between polar groups on the surfaces of the PP layer and the aluminum substrate improves adhesive strength between the two materials (pgs. 4364 – 4365).

Applicant’s hydrophilic treatment of aluminum base (spec P[0079])
Naoki’s hydrophilic treatment of aluminum base
Anodization treatment:
Anodization treatment
(1) Dipped metal base into a nitric acid and sodium hydroxide solutions (P0079)
(1) Dipped metallic member in nitric acid and/or sodium hydroxide solutions (P0025 & 0049) 
(2) Anodization in a sulfuric acid solution  by passing a direct current of 18V (P0054 & 0079)
(2) Anodization in sulfuric acid solution Current density 0.5 A/cm3 (P0049)
at constant DC voltage (P0024)
Applicant’s modified PP layer
Naoki’s modified PP layer
Modified maleic anhydride in the polypropylene resin (P0014)
propylene resin contains units of maleic anhydride (P0028)


Shigeyasu do not explicitly discuss the compatibilizing effect.
However, Shigeyasu teaches organic layer and thermoplastic layer formed of the same material (PP, PA) and thus the materials of the organic layer and the thermoplastic layer taught by Shigeyasu inherently bond by the compatibility effect.
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).

    PNG
    media_image1.png
    204
    330
    media_image1.png
    Greyscale


With regard to claims 2 – 3, Shigeyasu teaches the thermoplastic molded layer may be composed of a polypropylene resin (paragraphs [0008] #2, [0021] – [0022], [0058] – [0059]) or a polyamide resin (paragraph [0059]).
Furthermore, claims 2 – 3 define the product by how the product was made.  Thus, claims 2 – 4 are a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only 
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)
With regard to claim 5, Shigeyasu teaches the metal blank (base material) 102 is an aluminum plate or aluminum alloy plate (paragraph [0017]).
With regard to claim 6, Naoki teaches the laminate is obtained by surface treated by physical and/or chemical treatment the aluminum plate (paragraph [0021]) with a hydrophilic surface using methods such as anodization or sand blasting (paragraphs [0022] – [0024]).

Applicant’s specification teaches the claimed contact angle between the PP resin and the aluminum base of claim 6 is referring to the water contact angle of the aluminum base of 60 degrees or less, which is measured before deposition of the PP resin on said aluminum base surface (specification paragraphs [0053] – [0054] & [0081]).  According to Applicant’s specification (paragraphs [0025], [0034] – [0035], [0052] – [0054], & [0061]), the desired water contact angle is achieved by surface treatment of the aluminum base using methods such as caustic treatment, blasting treatment, anodizing treatment, boehmite treatment, or roughening treatment.
Naoki et al. teach the same conditions as Applicant for treating the aluminum plate to achieve the hydrophilic surface and the same modified polypropylene, as shown by the table below.  Therefore, a water contact angle between the aluminum base and the modified polypropylene resin taught by Naoki et al. when applied to the laminate taught by Shigeyasu would flow naturally from following the teachings of Naoki et al. when combined with the teachings of Shigeyasu et al. for improving the bonding strength between the aluminum plate and the propylene resin. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP 2112.
With regard to claim 8, Shigeyasu teaches the organic resin layer may be formed by spray coating method (paragraph [0071]).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shigeyasu and Naoki, as applied to claim 1 above, and further in view of Honma et al. (US 2006/0110599 A1).
Shigeyasu does not teach polycarbonate resin in its list of exemplary thermoplastic materials for the molded body.  
Honma et al. teach household objects, such as electronic apparatuses (paragraph [0003]), formed from a thermoplastic material molded to an aluminum base surface (paragraph [0120]).  The metal resin composite molded body is formed utilizing methods such as injection molding and laser welding (paragraph [0035]), wherein the thermoplastic resin is at least one of polyamide, polycarbonate, polyolefin-based resins, and the resin of the thermoplastic resin layer is selected based on the adhesiveness to the adhering member (paragraphs [0024], [0029], [0117]).  Polycarbonates are especially preferred for applications requiring good appearance and dimensional stability (paragraph [0122]).
Therefore, based on the teachings of Homna et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to select the thermoplastic material of the thermoplastic molded body taught by JP 2015-080884 based on any number of criteria, such as the ability to adhere to an adherent and the intended used.  Particularly, polycarbonate material is preferred over other thermoplastic materials when the intended use requires good appearance and dimensional stability.

Response to Arguments
Applicant did not submit new claims or arguments with the Request for Continued Examination (RCE). The Examiner maintains the rejection and response to Applicant’s arguments in the advisory action of March 2, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781